 

Exhibit 10.2

 

VISION-SCIENCES, INC.

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

 

Recipient Name: 

Howard Zauberman

Recipient Name (“Recipient”)

Total Number of Shares of Restricted Stock:

1,200,000 (the “Restricted Stock”)

Grant Issue Date/Price:

November 26, 2013 /$1.01

 

1.     ISSUANCE OF RESTRICTED STOCK.

 

Pursuant to the Company’s 2007 Stock Incentive Plan (the “Plan”), Howard
Zauberman’s Employment Agreement, and resolutions of the Compensation Committee
(the “Committee”) of the Board of Directors of the Company duly adopted on the
Issue Dates set forth above, the Company hereby issues to Recipient the number
of shares of Restricted Stock of common stock of the Company set forth above,
par value $.01 per share (“Common Stock”), on the terms and conditions set forth
herein, Howard Zauberman’s Employment Agreement, and the Plan. Any capitalized
terms not defined herein shall have their respective meanings set forth in the
Plan.

 

The Recipient shall not be required to pay any cash consideration in exchange
for the Restricted Stock, except for taxes in accordance with Section 7.

 

2.     RESTRICTIONS AND RESTRICTED PERIOD.

 

(a)     Restrictions. Shares of Restricted Stock granted hereunder may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of and
shall be subject to a risk of forfeiture as described in Section 4 below until
the restrictions have lapsed in accordance with the next paragraph.

 

(b)     Restricted Period. The restrictions set forth above shall lapse and the
shares of Restricted Stock shall become vested and transferable (provided, that
such transfer is otherwise in accordance with federal and state securities laws,
and subject to Section 4 below) as to the shares of Restricted Stock as set
forth on Exhibit A.

 

3.     RIGHTS OF A STOCKHOLDER.

 

From and after the Issue Date and for so long as the Restricted Stock is held by
or for the benefit of the Recipient, the Recipient shall have all the rights of
a stockholder of the Company with respect to the Restricted Stock, including,
but not limited to, the right to receive dividends and the right to vote such
shares. If there is any stock dividend, stock split or other change in character
or amount of the Restricted Stock, then in such event, any and all new,
substituted or additional securities to which Recipient is entitled by reason of
the Restricted Stock shall be immediately subject to the Restrictions with the
same force and effect as the Restricted Stock subject to such Restrictions
immediately before such event.

 

 

 
Page 1 of 5

--------------------------------------------------------------------------------

 

 

4.     FORFEITURE UPON CESSATION OF SERVICE OR FAILURE TO MEET MILESTONES.     

 

If the Recipient’s service to the Company is terminated for Cause, as defined in
Attachment A to Howard Zauberman’s Employment Agreement, or if Recipient
voluntarily terminates Recipient’s service with the Company, then the Restricted
Stock, to the extent the restrictions have not lapsed, shall be forfeited to the
Company without payment of any consideration by the Company, and neither the
Recipient nor any of Recipient’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
shares of Restricted Stock. If Recipient fails to achieve the Milestones (as
defined on Exhibit A), the shares of Restricted Stock tied to that Milestone are
cancelled.

 

5.     CERTIFICATES.

 

Restricted Stock granted herein may be evidenced in such manner as the Committee
shall determine. If certificates representing Restricted Stock are registered in
the name of the Recipient, then the Company may retain physical possession of
the certificate until the restrictions have lapsed.

 

6.     LEGENDS.

 

The Company may require, as a condition of the issuance and delivery of
certificates evidencing Restricted Stock pursuant to the terms hereof, that the
certificates bear the legend as set forth immediately below, in addition to any
other legends required under federal and state securities laws or as otherwise
determined by the Committee. All certificates representing any of the shares of
Restricted Stock subject to the provisions of this Agreement shall have endorsed
thereon the following legend:

 

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER HELD BY THE ISSUER OR ITS ASSIGNEES(S) AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF THE SHARES, A COPY
OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY. NO TRANSFER SHALL BE
PERMITTED UNTIL SUCH RESTRICTIONS HAVE LAPSED AND AN EFFECTIVE REGISTRATION
STATEMENT COVERING THE PLAN SHALL BE IN EFFECT.

 

Such legend shall not be removed until the lapse of restrictions pursuant to the
terms hereof and a registration statement covering such Common Stock shall be
effective.

 

7.     TAXES.          

 

The Recipient shall pay to the Company promptly upon request, at the time the
Recipient recognizes taxable income in respect to the shares of Restricted
Stock, an amount equal to the federal, state and/or local taxes the Company
determines it is required to withhold under applicable tax laws with respect to
the shares of Restricted Stock. In lieu of collecting payment from the
Recipient, the Company may, in its discretion, distribute vested shares of
Common Stock net of the number of whole shares of Common Stock the fair market
value of which is equal to the minimum amount of federal, state and local taxes
required to be withheld under applicable tax laws. The Recipient understands
that Recipient (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Agreement.

  

 
Page 2 of 5

--------------------------------------------------------------------------------

 

 

8.     MISCELLANEOUS.

 

(a)     Restrictions on Transfer. Shares of Restricted Stock that have not
become unrestricted may not be transferred or otherwise disposed of by the
Recipient, including by way of sale, assignment, transfer, pledge, hypothecation
or otherwise.

 

(b)     Compliance with Law and Regulations.      The award and any obligation
of the Company hereunder shall be subject to all applicable federal, state and
local laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. Any purported transfer or sale of the
shares of Common Stock shall be subject to restrictions on transfer imposed by
any applicable state and Federal securities laws. Any transferee shall hold such
shares of Common Stock subject to all the provisions hereof and shall
acknowledge the same by signing a copy of this Agreement.

 

(c)     Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the shares of Restricted Stock by any holder thereof in violation of
the provisions of this Restricted Stock Agreement shall be valid, and the
Company will not transfer any of said shares of Restricted Stock on its books or
otherwise nor will any of said shares of Restricted Stock be entitled to vote,
nor will any dividends be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

 

(d)     Incorporation of Plan. This Agreement is made under the provisions of
the Plan (which is incorporated herein by reference) and shall be interpreted in
a manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Restricted Stock Agreement shall be
deemed to be modified accordingly.

 

(e)     Notices. Any notices required or permitted hereunder shall be addressed
to the Company, at its principal offices, or to the Recipient at the address
then on record with the Company, as the case may be, and deposited, postage
prepaid, in the United States mail. Either party may, by notice to the other
given in the manner aforesaid, change his or its address for future notices.

 

(f)     Successors. This Agreement shall bind and inure to the benefit of the
Company, its successors and assigns, and the Recipient and his or her personal
representatives and beneficiaries.

 

(g)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon the Recipient and his legal representative in respect of any
questions arising under the Plan or this Agreement.

 

(h)     Amendment. This Agreement may be amended or modified by the Company at
any time; provided that notice is provided to the Recipient in accordance with
Section 8(e); and provided further that no amendment or modification that is
adverse to the rights of the Recipient as provided by this Agreement shall be
effective unless set forth in a writing signed by the Parties.

 

 

 
Page 3 of 5

--------------------------------------------------------------------------------

 

 

(i)     The Company shall have no right to repurchase any of the restricted
Shares issued hereunder without Zauberman’s written consent.

 

 

* * *

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.  

 

VISION-SCIENCES, INC.

 

By: /s/ Lewis C. Pell

Name: Lewis C. Pell

Title: Chairman

Dated: November 26, 2013

 

 

 

 

 

 

 

 

RECIPIENT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing grant and agrees to the terms and
conditions thereof.

 

 

RECIPIENT:

 

By: /s/ Howard I. Zauberman

Name: Howard I. Zauberman

Date: November 26, 2013

 

 

 

 
Page 4 of 5

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

GRANT SCHEDULE

 

 

1.

Restrictions.  The restrictions shall lapse as to 300,000 Restricted Shares for
achieving each of the annual (March 2014, March 2015, March 2016, and March
2017) corporate milestones and individual performance objectives (together,
“Milestones”) based on a plan developed by you and the Board and approved by the
Board within 90 days of the date of this Agreement. These Restricted Shares
which have been earned will become unrestricted immediately and will then vest
in quarterly annual installments after meeting the Milestones. For example, if
you achieve a milestone at the end of FY 2014, the Restricted Shares will
immediately become unrestricted and will then vest at the end of each of FY
2015, 2016, 2017 and 2018. If Milestones are missed, the Restricted Shares tied
to those Milestones are cancelled.

 

 

2.

Change of Control.  Restrictions as to 50% of any Restricted Shares that are not
yet unrestricted shall lapse on a Change of Control of the Company (as defined
in the Plan) and shall vest immediately at that time. 100% of all Restricted
Shares which have been earned (i.e., the restrictions have been lifted) but
which have not previously vested and were not forfeited shall vest immediately
upon a Change of Control.

 

 

3.

Accelerated Vesting on Termination.  If Zauberman’s employment is terminated by
the Company for any reason other than for Cause (as defined in Attachment A of
Zauberman’s Employment Agreement), then all Restricted Shares which have been
earned (i.e., the restrictions have been lifted) and not cancelled shall vest
immediately.

 

 

 

Page 5 of 5